Citation Nr: 0835550	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right lower 
extremity disability, claimed as secondary to a low back 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to October 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in January 2005, at the Atlanta RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

In a February 2006 decision, the Board found that service 
connection for a low back disability and service connection 
for a right lower extremity disability, to include as 
secondary to a low back disability, were not warranted.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), which, pursuant to a 
February 2008 Memorandum Decision vacated those parts of the 
Board's decision which denied service connection for a low 
back disability and for secondary service connection for a 
right lower extremity disability, and remanded the matters 
for further adjudication consistent with that decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To afford the veteran a VA examination 
and to provide the veteran a proper notice letter.

Unfortunately, another remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  

In this case, the veteran was afforded a VA examination in 
June 2005 to determine the exact nature and etiology of his 
low back and right lower extremity disabilities.  As part of 
the examination, the examiner was asked to provide an opinion 
as to whether the veteran's current low back disability was 
related to any incident of service, including his two 1963 
accidents and in-service treatment for low back pain, or to 
some other cause, such as a possible back injury suffered 
during the veteran's 1998 home repair project.  

Based on a review of the veteran's claims file, discussion 
with the veteran, and the examination, the June 2005 VA 
examiner stated that he would say with a reasonable degree of 
medical certainty that it was less likely than not that the 
veteran's present low back disability and right lower 
extremity disability were related to military service.  The 
examiner reasoned that this had to do with the time of onset 
of the pain in the veteran's right leg and timing of the 
surgeries and the injury, as reported, which occurred at home 
in the late 1990's.  The examiner continued that in addition, 
there was no medical record in the veteran's service records 
of being treated for a chronic lumbar spine or right lower 
extremity disability while in the military.  

However, as noted in the February 2008 Memorandum Decision, 
the June 2005 VA examination report failed to discuss all the 
evidence which appeared to support the veteran's position.  
See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 
2006) (suggesting in dicta that VA medical examiner should 
have considered whether claimant's lay statements provided 
evidence of etiology of claimant's disability sufficient to 
establish service connection).  In this regard, the June 2005 
VA examiner did not take into account any lay evidence, such 
as the veteran's statements or his testimony at his January 
2005 hearing.  The Board notes that the veteran is competent 
to testify that he hurt his back in service and that he has 
suffered from back pain since his in-service accidents, and 
that his testimony at his January 2005 hearing supports such 
statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336-37.  Thus, 
the Board finds that a new VA examination and medical 
opinion, which includes a discussion of lay evidence, such as 
the veteran's testimony at his January 2005 hearing, is 
warranted.  See Gabrielson, supra.

Moreover, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  As those 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.



Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for service connection for a low back 
disability and secondary service 
connection for a right lower extremity 
disability.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the exact nature 
and etiology of the veteran's low back 
disability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, to include any lay evidence 
and the veteran's testimony at his January 
2005 hearing, and to express an opinion as 
to whether it is at least as likely as not 
that the veteran's current low back 
disability is related to any incident in 
service, most notably the two 1963 
accidents he discussed in his hearing 
testimony.

If the examiner determines that the 
veteran's low back disability is related 
to service, then the examiner is asked to 
express an opinion as to whether it as at 
least as likely as not that the veteran's 
right lower extremity disability, 
previously diagnosed as lumbar 
radiculopathy, a disease of the nerves in 
the lower back, is related to his service-
connected low back disability.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Thereafter, the AMC/RO should 
readjudicate the issue on appeal.  In so 
doing, the AMC/RO should carefully 
consider the Court's February 2008 
Memorandum Decision.  Specifically, the 
AMC/RO should consider any lay evidence, 
to include the veteran's January 2005 
hearing testimony and the holding of 
Buchanan, supra and Jandreau, supra.  

If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




